—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered April 14, 1997, dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered April 14, 1997, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Inasmuch as plaintiff, on appeal, does not contest that her attorney repeatedly neglected to respond to defendants’ *74discovery demands, we decline to disturb the court’s disposition. Concur — Ellerin, J. P., Nardelli, Rubin, Andrias and Saxe, JJ.